      Case 4:19-cv-05028 Document 13 Filed on 05/06/20 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  May 06, 2020
                         UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

CARRIE S. ROBINSON,                         §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL ACTION NO. 4:19-CV-5028
                                            §
CONTRACT CALLERS, INC.,                     §
                                            §
        Defendant.                          §


              ORDER ON PLAINTIFF’S NOTICE OF VOLUNTARY
                     DISMISSAL WITH PREJUDICE

       Plaintiff, Carrie S. Robinson (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. having filed with this Court her Notice of Voluntary Dismissal with

Prejudice and the Court having reviewed same, now finds that this matter should be

dismissed.

       IT IS THEREFORE ORDERED by this Court that the above cause of action is

hereby dismissed, with prejudice.

       SIGNED at Houston, Texas, this 6th day of May, 2020.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




1/1
